Citation Nr: 1730568	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

4. Entitlement to an initial compensable disability rating for chronic renal disease with costovertebral angle pain.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In a January 2006 rating decision, the RO denied service connection for PTSD, diabetes, and peripheral neuropathy. The RO granted service connection for chronic renal disease with costovertebral angle pain, and assigned a 0 percent, noncompensable disability rating.

In August 2011, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). The claims file contains a transcript of that hearing.

In a July 2012 decision, the Board noted that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. The Board recharacterized the Veteran's claims to include a claim for service connection for psychiatric disabilities other than PTSD. The Board at that time remanded to the Agency of Original Jurisdiction (in this case, the RO) the issues of service connection for PTSD and other psychiatric disorders, diabetes, and peripheral neuropathy, the issue of the rating for renal disease, and the issue of a TDIU.

In a May 2016 rating decision the RO denied entitlement to a TDIU.

In November 2016 the Board informed the Veteran that the VLJ who conducted the August 2011 hearing was no longer employed by the Board. The Board offered the Veteran an option to have a new Board hearing. In March 2017 the Veteran had a Board videoconference hearing before the undersigned VLJ. The claims file contains a transcript of that hearing.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the issue of service connection for PTSD and other psychiatric disorders, the issue of the rating for renal disease, and the issue of a TDIU. The appeal as to those issues thus again is REMANDED to the RO. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's service in Korea occurred after August 31, 1971.

2. The Veteran was not in Vietnam during service.

3. The Veteran's diabetes mellitus was diagnosed many years after his service.

4. The Veteran was not exposed during service to an herbicide containing dioxin.

5. The Veteran's peripheral neuropathy was diagnosed many years after his service.



CONCLUSIONS OF LAW

1. The Veteran's diabetes mellitus was not incurred or aggravated in service, and is not presumed to be have had onset in service or to be attributable to claimed herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The Veteran's peripheral neuropathy was not incurred or aggravated in service, is not presumed to be have had onset in service or to be attributable to claimed herbicide exposure in service, and was not caused or aggravated by any service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2005 through 2015.  In those letters, the RO notified him what information was needed to substantiate claims for service connection, increased ratings, and a TDIU. The letters also addressed how VA assigns effective dates.

In the 2011 and 2017 Board hearings, each VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of either hearing. The Board therefore finds that the VLJs who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during either hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, reports of VA medical examinations, and hearing transcripts. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time. With respect to those issues the RO substantially fulfilled the instructions in the 2014 and 2015 Board remands.

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus that developed as a result of exposure during service to an herbicide containing Agent Orange. He contends that during his 1971 and 1972 service in Korea he was in locations subject to herbicide exposure, including on missions in Panmunjom in the Demilitarized Zone (DMZ) in Korea, and in stopovers in Cam Ranh Bay, Vietnam, on route to missions in Laos and Cambodia.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including diabetes mellitus, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

Under certain circumstances, service connection for certain diseases, including type II diabetes mellitus, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Service connection for type II diabetes mellitus may be presumed if a veteran was exposed during service to an herbicide containing dioxin and if the diabetes became manifest to a degrees of 10 percent disabling or more at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii). A veteran who served on active duty between April 1, 1968, and August 31, 1971, in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iv).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In 2002 a private physician diagnosed that the Veteran had diabetes. In VA treatment from November 2005 forward the Veteran reported that he was diagnosed with diabetes in 2002. The Veteran does not contend that his diabetes became manifest during service. While his service treatment records reflect that he was seen for dysuria, no clinician suggested or found that he had diabetes. In the absence of evidence of diabetes during service, the preponderance of the evidence is against direct service connection based on onset during service. The Veteran does not contend, and there are no medical records suggesting, that his diabetes became manifest during the year following his service. Therefore a presumption of service connection under 38 C.F.R. § 3.309(a) is not warranted.

The Veteran's service records show that during service he was stationed in the continental United States and in Korea. Those records show that he was stationed in Korea from September 15, 1971, through September 20, 1972. Those records do not show travel to Vietnam, Laos, or Cambodia.

The Veteran asserts that, although his service records do not show it, he went on sniper missions in the Korean DMZ and in Vietnam, Laos, and Cambodia. He has stated that he had sniper missions in Vietnam, and that in travelling from Korea to Laos and Cambodia by air he had stopovers in Vietnam. In private medical treatment in October 2002 and August 2003 he reported that he served as a sniper in Vietnam in 1971 and 1972. On VA psychiatric examination in October 2005 he related that during service in 1971 and 1972 he went on sniper missions in Korea (along the DMZ), Vietnam (specifically Cam Ranh Bay), Cambodia, and Laos. In VA mental health treatment from January 2006 forward he stated that during service in 1971 and 1972 he had duties as a sniper in Korea and Vietnam. In an August 2006 statement he wrote that in 1971 to 1972 he served in Korea, Laos, Cambodia, and Cam Ranh Bay. In September 2006 he wrote that during service he had duties as a sniper in Laos and Cambodia, including near the border between Cambodia and Vietnam.

In VA treatment in 2010 and 2011 the Veteran reported a history of temporary duty missions in Laos and Cambodia while stationed in Korea. In a June 2010 statement he described experiences in service in Cambodia near the border with Vietnam. In the August 2011 Board hearing he stated that in service he was stationed in Korea, and had missions into Cam Ranh Bay, Laos, and Cambodia. He reported that part of his time in Korea was in the DMZ, in Panmunjom.

In November 2015 the RO found that the Veteran's claim of service in Vietnam was not substantiated. The RO found that the Veteran's service in Korea began in September 1971, after the August 1971 end of the period during which it is known that herbicides were used in some areas in or near the DMZ in Korea.

In the March 2017 Board hearing the Veteran stated that in service he participated in sniper missions at Panmunjom in the DMZ in Korea. He also reported that he flew from Korea into Cam Ranh Bay, and from there to Laos and Cambodia, where he participated in sniper missions.

The Veteran's service records show that he served in Korea from September 15, 1971, through September 20, 1972. He was not in Korea during the period for which VA presumes that service in herbicide-exposed areas of Korea included herbicide exposure. Therefore the Board does not presume that he was exposed to herbicides in Korea. The Veteran contends that nonetheless he may have been exposed to herbicides in Korea, because he served there soon after the presumptive period, and because his service there included time in the DMZ. As his service in Korea began after the presumptive period, and as it is not known whether he served in any area where herbicides were known to have been applied during the presumptive period, any possibility of herbicide exposure in Korea is too attenuated to be considered at least as likely as not. The Board therefore does not conclude that he was exposed to herbicides in Korea.

From 2002 forward the Veteran has stated many times that while stationed in Korea in 1971 and 1972 he was on temporary missions or stopovers in Vietnam in conjunction with missions in Laos and Cambodia. His service records do not show any travel into or stopover in Vietnam. Regarding his locations during service the service records are more persuasive than his later accounts. The Board therefore concludes that he was not in Vietnam during his service.

The times and places of the Veteran's service do not raise a presumption that he was exposed to herbicides. Other than the times and places of his service, he has not made any other contention as to how he could have been exposed to herbicides during his service. Thus the preponderance of the evidence is against herbicide exposure in service, and against any relationship between claimed herbicide exposure in service and his diabetes.

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy in his upper and lower extremities that developed either as a result of herbicide exposure during service or as secondary to his diabetes, which he claims is service-connected.

Organic diseases of the nervous system are among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which service connection may be presumed if the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service.

Service connection for early-onset peripheral neuropathy may be presumed if a veteran was exposed during service to an herbicide containing dioxin and if the early-onset peripheral neuropathy became manifest to a degrees of 10 percent disabling or more within a year after the last date on which the veteran was exposed to an herbicide during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

In VA treatment in January 2006 the Veteran reported a 2002 diagnosis of diabetes. At that time a clinician noted evidence of decreased sensation in the toes of both feet, and found that he had mild peripheral neuropathy. 

The Veteran does not contend that peripheral neuropathy became manifest in any of his extremities during his service. His service treatment records do not contain any finding of peripheral neuropathy in any extremity. Thus there is no basis for service connection for peripheral neuropathy as incurred in service.

The Veteran does not contend, and no medical evidence suggests, that he had manifestations of peripheral neuropathy in any extremity during the year following his separation from service. Therefore there is no basis to presume service connection for his peripheral neuropathy as a chronic disease under 38 C.F.R. § 3.309(a).

The Veteran contends that during his service, including service in Korea and claimed missions or stopovers in Vietnam, he was exposed to an herbicide containing dioxin. The Board has found that the preponderance of the evidence is against the Veteran having been exposed to herbicides during service. In addition, he was not found to have peripheral neuropathy within a year after his service, so the history of his peripheral neuropathy does not meet the criteria for presumptive service connection based on claimed herbicide exposure in service.  

As noted above, service connection has not been established for his diabetes. Therefore service connection for peripheral neuropathy cannot be established as secondary to his diabetes.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

The Board finds it necessary to again remand to the RO the issue of service connection for PTSD and other psychiatric disorders, the issue of the rating for renal disease, and the issue of a TDIU.

Psychiatric Disorder including PTSD

The Veteran reports that during his service his duties included being a sniper, shooting and killing enemy combatants. He contends that he has a psychiatric disorder including PTSD as a result of his reactions to those sniper duties. In July 2012 the Board's remand instructions included obtaining records of mental health counseling the Veteran reportedly received in approximately 1995 or 1996 at the Vet Center in Boulder, Colorado. While entries in the claims file reflect that the RO twice requested those records, there is no record of a response from the Vet Center, and no such records were added to the file. Such records could contain earlier accounts from the Veteran of events during his service. As the assembled service records are silent as to sniper duties, support from any such accounts is potentially significant. The Board therefore is remanding the issue for additional efforts to obtain those records.

In addition, in the March 2017 Board hearing the Veteran identified a fellow service member whose combat death he reportedly witnessed. Verification of that death in circumstances in which the Veteran could have been present could support his claim. On remand the RO should request of a search of service records for information on the date and location of that service member's death.

Residuals of Renal Disease

The RO established effective in December 2004, service connection for chronic renal disease with costovertebral angle pain. The RO assigned a 0 percent disability rating. The Veteran appealed that rating, contending that the effects, including kidney pain, warrant a compensable rating. In the 2012 remand the Board called for a new VA examination to determine the current nature and severity of the kidney disorder and costovertebral angle pain. In a January 2016 examination the examiner concluded that the Veteran did not have active kidney disease, and that it is at least as likely as not that his current kidney-area pain is attributable not to any kidney disease or disease residuals but to a musculoskeletal etiology. Based on the examination findings, in a May 2016 rating decision the RO recharacterized the kidney-related disability as resolved pyelonephritis with history of kidney infection. At the 2017 Board hearing the Veteran stated that his kidney condition had worsened since the 2016 examination. As he reported worsening of symptoms since the last examination the Board is remanding the issue for a new VA examination. 

TDIU

The Veteran contends that he cannot work because of the combined effects of disabilities already found to be service-connected, and of disabilities, especially PTSD, for which he is appealing the denial of service connection. His TDIU claim is inextricably intertwined with appealed issues that the Board is remanding. Therefore the Board is remanding the TDIU claim for the RO to readjudicate after completing the other remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Request from the Vet Center in Boulder, Colorado, the reports from any mental health counseling of the Veteran in 1994 through 1997. Document in the claims file all attempts to secure this evidence and all responses from the Vet Center.

2. Request from the U. S. Army and Joint Services Records Research Center (JSRRC) a search of records to determine whether a U.S. Army service member named "MC" died in service between September 1971 and September 1972, and if so, whether he was killed in military action, and the country where that action occurred. See Board hearing transcript dated in March 2017.

3. Schedule the Veteran a VA medical examination to determine the nature and severity of his kidney disability. Provide the claims file to the examiner for review. Ask the examiner to perform all necessary tests. Ask the examiner to report in detail the current manifestations, effects, and residuals of renal disease. Ask the examiner to report in detail on the severity of any current costovertebral pain, and the effects of such pain on functioning, including ranges of motion of the area and endurance for work or other tasks.



	(CONTINUED ON NEXT PAGE)


4. Then review the expanded record and readjudicate the claims for service connection for PTSD and other psychiatric disorders and the claim for a higher rating for a kidney disability. After readjudicating those claims, readjudicate the claim for a TDIU. If any of the remanded claims is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the issues that the Board has remanded. The appellant has the right to submit additional evidence and argument on those issues. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


